DETAILED ACTION
Status of the claims
	Claims 1-15 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claim 1 is objected to because of the following informalities: line 11, “the sensor the indicator” should be – the sensor, the indictor –.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kuyper (US 10669028).
Regarding claim 13, Kuyper disclosed a system for detecting items in aircraft stowage areas, comprising
positioning a sensor within at least one compartment onboard a vehicle, the sensor configured for wirelessly sensing an item within the at least one compartment;
In embodiments, camera 400 may be configured to identify items left or forgotten within ottoman stowage area 308. For example, the camera 400 may be configured to collect images of forgotten items 115 within a field of view 402. Camera 400 may be positioned within stowage area such that the field of view 402 is increased and/or maximized. Camera 400 may be configured to acquire images in any range of the electromagnetic spectrum including, but not limited to, visible light, ultraviolet (UV) light, infrared (IR) light, and the like. (col. 14, line 23-32) {stowage area 308 thus one compartment onboard a vehicle; camera 400  thus a sensor; visible light, ultraviolet (UV) light, infrared (IR) light,  thus for wirelessly sensing}
receiving at least one vehicle state of the vehicle; 
The one or more processors 108 may be configured to cause the item detectors 104 to determine a calibration value of a stowage area while system 100 is in a calibration mode. The one or more processors 108 may be further configured to cause the item detectors 104 to determine a check value of a stowage area while system 100 is in a check mode. The one or more processors 108 may be further configured to receive the calibration value and the check value from the item detectors 104. (col. 6, line 10-18) { a calibration mode thus one vehicle state}
receiving, from the sensor, an indication of the item present within the at least one compartment; 
In embodiments, camera 400 may be configured to identify items left or forgotten within ottoman stowage area 308. For example, the camera 400 may be configured to collect images of forgotten items 115 within a field of view 402. Camera 400 may be positioned within stowage area such that the field of view 402 is increased and/or maximized. Camera 400 may be configured to acquire images in any range of the electromagnetic spectrum including, but not limited to, visible light, ultraviolet (UV) light, infrared (IR) light, and the like. (col. 14, line 23-32)
determining if the indication is an abnormal based on the indication and the at least one vehicle state; 
The one or more item detection devices 102 may be configured to identify items within a stowage area. For example, upon forgetting a wallet or other personal belonging within a stowage area of an aircraft, the one or more item detection devices 102 may be configured to identify the wallet or other personal belonging as being left or forgotten within the stowage area. (col. 5, line 27-34)
generating an alert if the indication is the abnormal; and activating an indicator in response to generating the alert.
The found item signals generated by the one or more processors 108 may be configured to cause the display 112 and/or display 122 to display the presence of a forgotten item. The display 112 and/or display 122 may be configured to indicate the presence of a forgotten item in any manner known in the art including, but not limited to, a typed/written message, LED lights, blinking lights, visual cues, audio cues, haptic feedback, and the like. It is contemplated herein that the display 112 may be positioned so as to catch the attention of a passenger. For example, referring to an aviation context, a display 112 positioned on the back of aircraft seats may be configured to display the presence of a forgotten item in response to the one or more forgotten item signals generated by the one or more processors 108. By way of another example, display 112 may include an LED light positioned on the back of aircraft seats which, when illuminated, indicates the presence of a forgotten item in response to the one or more forgotten item signals generated by the one or more processors. In an additional and/or alternative embodiment, display 112 and/or display 122 may be configured to indicate the presence of a forgotten item to the pilot or aircraft personnel such that aircraft personnel may remind a passenger of the forgotten item prior to disembarking the aircraft. (col. 11, line 36-59) { to display the presence of a forgotten item thus generate the alert}
Regarding claim 14, Kuyper disclosed further For example, while in a calibration mode 202, no passengers or personal belongings may be expected to be on the aircraft. During this time, calibration values may be determined by item detectors 104 to determine a “base line” from which to compare future check values. (col. 9, line 35-40)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyper (US 10669028) in view of Hamabe (US 20180202792).
Regarding claim 1, Kuyper disclosed a system for detecting items in aircraft stowage areas, comprising
at least one compartment onboard a vehicle, 
a sensor within the at least one compartment, the sensor configured for wirelessly sensing a presence of an item within the at least one compartment; 
In embodiments, camera 400 may be configured to identify items left or forgotten within ottoman stowage area 308. For example, the camera 400 may be configured to collect images of forgotten items 115 within a field of view 402. Camera 400 may be positioned within stowage area such that the field of view 402 is increased and/or maximized. Camera 400 may be configured to acquire images in any range of the electromagnetic spectrum including, but not limited to, visible light, ultraviolet (UV) light, infrared (IR) light, and the like. (col. 14, line 23-32) {stowage area 308 thus one compartment onboard a vehicle; camera 400  thus a sensor; visible light, ultraviolet (UV) light, infrared (IR) light,  thus for wirelessly sensing}
an indicator configured to perform an alert; 
The found item signals generated by the one or more processors 108 may be configured to cause the display 112 and/or display 122 to display the presence of a forgotten item. The display 112 and/or display 122 may be configured to indicate the presence of a forgotten item in any manner known in the art including, but not limited to, a typed/written message, LED lights, blinking lights, visual cues, audio cues, haptic feedback, and the like. (col. 11, line 36-43)
a vehicle system bus configured for transmitting at least one vehicle state of the vehicle; 
Kuyper did not explicitly disclose a vehicle system bus; Examiner takes official notice that a vehicle system bus is well known in the art for connecting various components in a vehicle system.
Kuyper disclosed further that The one or more processors 108 may be configured to cause the item detectors 104 to determine a calibration value of a stowage area while system 100 is in a calibration mode. The one or more processors 108 may be further configured to cause the item detectors 104 to determine a check value of a stowage area while system 100 is in a check mode. The one or more processors 108 may be further configured to receive the calibration value and the check value from the item detectors 104. (col. 6, line 10-18) { a calibration mode thus one vehicle state; configured to receive the calibration value thus transmitting at least one vehicle state}
a controller operatively coupled with each of the sensor the indicator, and the vehicle system bus; 
referring to Fig. 1, Kuyper disclosed further a controller 114 connects with the detector (sensor) 104a and 104b, a user interface 120 (indicator);
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: 
referring to Fig. 1, Kuyper disclosed further a controller 114 with memory 118 {thus a tangible, non-transitory memory}
receive the at least one vehicle state of the vehicle from the vehicle system bus; 
The one or more processors 108 may be configured to cause the item detectors 104 to determine a calibration value of a stowage area while system 100 is in a calibration mode. The one or more processors 108 may be further configured to cause the item detectors 104 to determine a check value of a stowage area while system 100 is in a check mode. The one or more processors 108 may be further configured to receive the calibration value and the check value from the item detectors 104. (col. 6, line 10-18) { a calibration mode thus one vehicle state; configured to receive the calibration value thus transmitting at least one vehicle state}
receive compartment information including at least one expected feature within the at least one compartment; 
For example, while in a calibration mode 202, no passengers or personal belongings may be expected to be on the aircraft. During this time, calibration values may be determined by item detectors 104 to determine a “base line” from which to compare future check values. (col. 9, line 35-40)
receive, from the sensor, an indication of the item present within the at least one compartment; 
In embodiments, camera 400 may be configured to identify items left or forgotten within ottoman stowage area 308. For example, the camera 400 may be configured to collect images of forgotten items 115 within a field of view 402. Camera 400 may be positioned within stowage area such that the field of view 402 is increased and/or maximized. Camera 400 may be configured to acquire images in any range of the electromagnetic spectrum including, but not limited to, visible light, ultraviolet (UV) light, infrared (IR) light, and the like. (col. 14, line 23-32)
determine if the indication is an abnormal based on the compartment information, the indication and the at least one vehicle state; 
The one or more item detection devices 102 may be configured to identify items within a stowage area. For example, upon forgetting a wallet or other personal belonging within a stowage area of an aircraft, the one or more item detection devices 102 may be configured to identify the wallet or other personal belonging as being left or forgotten within the stowage area. (col. 5, line 27-34)
generate the alert if the indication is the abnormal; and activate the indicator in response to generating the alert.
The found item signals generated by the one or more processors 108 may be configured to cause the display 112 and/or display 122 to display the presence of a forgotten item. The display 112 and/or display 122 may be configured to indicate the presence of a forgotten item in any manner known in the art including, but not limited to, a typed/written message, LED lights, blinking lights, visual cues, audio cues, haptic feedback, and the like. It is contemplated herein that the display 112 may be positioned so as to catch the attention of a passenger. For example, referring to an aviation context, a display 112 positioned on the back of aircraft seats may be configured to display the presence of a forgotten item in response to the one or more forgotten item signals generated by the one or more processors 108. By way of another example, display 112 may include an LED light positioned on the back of aircraft seats which, when illuminated, indicates the presence of a forgotten item in response to the one or more forgotten item signals generated by the one or more processors. In an additional and/or alternative embodiment, display 112 and/or display 122 may be configured to indicate the presence of a forgotten item to the pilot or aircraft personnel such that aircraft personnel may remind a passenger of the forgotten item prior to disembarking the aircraft. (col. 11, line 36-59) { to display the presence of a forgotten item thus generate the alert}
Kuyper did not explicitly disclose the at least one compartment including a compartment door;
Hamabe teaches a sensing system wherein [0017] FIGS. 1A and 1B each illustrate storage unit 1 in which sensing device 2 in the exemplary embodiment is mounted. In FIG. 1A, a door of storage unit 1 is open, whereas in FIG. 1B, the door is closed. 
Kuyper and Hamabe are considered to be analogous art because they pertain to a sensing system for detecting item in stowage of an airplane. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one compartment including a compartment door for Kuyper’s stowage so that it would provide access to the stowage.
Regarding claim 4, the claim is interpreted and rejected as claim 1. {i.e. aircraft}
Regarding claim 5, Kuyper disclosed further In one embodiment, a passenger cabin 101 may include one or more item detection devices 102 and one or more displays 112. (col. 5, line 1-3)
Regarding claim 6, the claim is interpreted and rejected as claim 1. {i.e. infrared (IR) light}
	Regarding claim 8, the claim is interpreted and rejected as claim 1. {“ the display 112 may be positioned so as to catch the attention of a passenger. For example, referring to an aviation context, a display 112 positioned on the back of aircraft seats may be configured to display the presence of a forgotten item in response to the one or more forgotten item signals generated by the one or more processors 108.”
	Regarding claim 9, Kuyper did not disclose wherein the at least one vehicle state further comprises a taxi, a takeoff, a landing, an altitude, a status of a seat belt sign, a status of a seat belt buckle, a status of a main cabin door, a maintenance inspection, a security inspection, and at least one threat level.
Hamabe teaches further [0068] In the exemplary embodiment, the baggage rack above each seat is used as an example of storage unit 1; however, a baggage rack in another place may be used instead. Determiner 6 may further determine whether passengers sit on seats and fasten their seatbelts, and may report this determination result to display device 3.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one vehicle state further comprises a taxi, a takeoff, a landing, an altitude, a status of a seat belt sign, a status of a seat belt buckle, a status of a main cabin door, a maintenance inspection, a security inspection, and at least one threat level for Kuyper’s system in order to provide additional operational information.
Regarding claim 11, Kuyper disclosed further that The one or more processors 108 may be configured to cause the item detectors 104 to determine a calibration value of a stowage area while system 100 is in a calibration mode. The one or more processors 108 may be further configured to cause the item detectors 104 to determine a check value of a stowage area while system 100 is in a check mode. The one or more processors 108 may be further configured to receive the calibration value and the check value from the item detectors 104. The one or more processors 108 may be further configured to save the calibration value and the check value in memory 110. The one or more processors 108 may be configured to calculate a difference value between the calibration value and the check value, and store the difference value in memory 110. The one or more processors 108 may be further configured to compare the difference value to a threshold value. The one or more processors 108 may be further configured to generate one or more found item signals if the difference value is greater than the threshold value.(col. 6, line 10-28)
	Regarding claim 12, Kuyper disclosed further For instance, upon arriving at a gate after a flight, a pilot or flight attendant may manually input an input command via a user interface 120 of a controller 114, where the input command is configured to alter the operational state of system 100 from a standby mode 204 to a calibration mode 206. (col. 7, line 64 - col. 8, line 2)
	Regarding claim 15, the claim is interpreted and rejected as claim 9.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyper (US 10669028) in view of Hamabe (US 20180202792), in view of Moeker (DE 19645503).
Regarding claim 7, Kuyper did not disclose wherein the sensor further includes a transmitter paired with a distal receiver, the transmitter paired with a proximal receiver, and a plurality of transceivers positioned for a coverage of the compartment.
	First, Moeker teaches a luggage compartment detection system wherein In contrast, a second particularly preferred embodiment of the invention provides that the cargo sensor optically determines the dimensions of the cargo and the display device is activated when the load has certain dimensions or exceeds. In this case, the cargo sensor preferably comprises several in the luggage compartment distributed optical transmitters and optical receivers, with a predetermined Change in the radiation incident on the receiver to activate the on  pointing device leads. According to a first variant, the transmitters and receivers are arranged in pairs opposite each other and form optical barriers, the Interrupt the display device activated. Alternatively, the transmitters and Receiver can be arranged side by side, in which case the intensity of one of the Transmitters emitted in the luggage compartment and reflect in the luggage compartment on the receiver compared radiation with a value stored in the evaluation electronics and when a predetermined difference value is exceeded, the display device is activated becomes. That is, one side of the luggage compartment finds an active trigonometric one Multiple distance measurement in the direction of the opposite side instead, where Changes in the distance by comparing the measured values with stored values recognized and when predetermined threshold values are exceeded in the form of activation signals are transmitted to the display device. (3rd para., page 3)
	Second, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
	Kuyper and Moeker are considered to be analogous art because they pertain to a sensing system for detecting item in luggage compartment. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the sensor further includes a transmitter paired with a distal receiver, the transmitter paired with a proximal receiver, and a plurality of transceivers positioned for a coverage of the compartment for Kuyper’s stowage as a simple substitution.





Allowable Subject Matter
Claims 2-3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685